DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 24 July 2019. It is noted, however, that applicant has not filed a certified copy of the FR 1908376 application as required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statements filed 17 July 2020, 28 July 2020, and 30 August 2021 have been fully considered.

Claim Objections
Claims 22 and 25 are objected to because of the following informalities:
Claim 22 recites the limitation, “wherein first trench.”  This appears to contain a typographical error and may be corrected as, “wherein the first trench.”
Claim 25 recites the limitation, “wherein second trench.”  This appears to contain a typographical error and may be corrected as, “wherein the second trench.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9, 11, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation, “the respective metal level.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which respective metal level the claim refers.
Claims 9 and 11 recite the limitation, “the first/second trench.”  There is insufficient antecedent basis for this limitation in the claims.
Claim 16 recites the limitations, “a first electrically-conducting body,” and, “a second electrically-conducting body.”  It is unclear whether these features are the same as, or distinct from, the previously-recited, “a first electrically-conducting body,” and, “a second electrically-conducting body,” of claim 15 off which the claim depends.
Claims 17-20 are rejected for merely containing the flaws of the parent claim.

Allowable Subject Matter
Claims 1-3, 5-8, 10, 12-15, and 21-29 are allowed.
Claims 4, 9, 11, and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the integrated circuit of claim 1 and the circuit of claim 15 in the combination of limitations as claimed, noting particularly the limitations, “wherein the dielectric body is configured: if an aqueous solution is brought into contact with the dielectric body, to electrically couple the floating gate and the ground terminal so as to modify the charge on the floating gate and to lose the corresponding data; and otherwise, electrically isolate the floating gate and the ground terminal.”
None of the prior art references made of record teach a capacitor coupled to a floating gate of a state transistor, wherein the dielectric of said capacitor is capable of performing the aforementioned function.
The closest prior art made of record, Saisse (US Patent Application Publication 2012/0199948, hereinafter Saisse ‘948), teaches capacitors (Ci) formed above conductive lines as part of a protection circuit configured to prevent at least some data from circulating on at least some conductive lines when a short occurs in at least one protection capacitor (abstract).  However, Saisse ‘948 is silent to a floating gate of a state transistor.
Helfmeier et al. (US Patent Application Publication 2014/0375303) of record teaches a capacitor (2) coupled to a gate (12) of a transistor.  However, the capacitor (2) is not coupled to a ground terminal.
Jacob et al. (European Patent Application Publication 1 400 887) of record teaches a capacitor coupled between a state transistor (3) and ground (6).  However, the capacitor is not coupled to a floating gate of the state transistor.
Marzaki et al. (US Patent Application Publication 2019/0043814) a system for determining whether a substrate has been thinned.  However, this system relies upon a comparator and not upon a capacitor coupled between a floating gate of a state transistor and ground as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826